Citation Nr: 0901246	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement for service connection for skin disability, to 
include as secondary to herbicide exposure. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The veteran had active military service from April 1968 to 
July 1969.  Service personnel records in the veteran's claims 
file verify his status as a combat veteran, specifically his 
receipt of the Purple Heart medal.  See 38 U.S.C.A. § 1154(b) 
(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a skin disability, to include as secondary to 
herbicide exposure. 

In March 2006, the veteran had an informal conference with a 
Decision Review Officer (DRO) at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his December 2005 substantive appeal, the veteran checked 
the box indicating that he desired a hearing before a 
Veterans Law Judge (VLJ) at a local VA office.  In additional 
correspondence with the veteran dated January 2006, the 
veteran withdrew his request for a local hearing and instead 
requested a Board hearing in Washington, D.C. 

The veteran was scheduled for a Board hearing in Washington, 
D.C., to be held on December, 9, 2008.  However, in a 
statement dated November 2008, the veteran requested to 
reschedule his Central Office hearing and have it moved to 
the Philadelphia, Virginia RO. The veteran noted that he 
would accept either a Travel Board or videoconference 
hearing. 

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules videoconference and Travel 
Board hearings, a remand of these matters to the RO is 
warranted.

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the veteran for a 
Travel Board or videoconference hearing, 
pursuant to his November 2008 request, at 
the earliest available opportunity.  The 
RO should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008), and should associate 
a copy of such notice with the claims 
file.  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




